Citation Nr: 1107697	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted service connection for posttraumatic 
stress disorder (PTSD), assigning a 50 percent evaluation 
effective September 13, 2005; and denied service connection for 
chronic atrial fibrillation and hypertension.  In March 2006, the 
Veteran submitted a notice of disagreement with the entire rating 
decision and subsequently perfected his appeal in February 2007.

In June 2009, the Veteran presented sworn testimony during a 
video conference hearing in Milwaukee, Wisconsin, which was 
chaired by a Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's claims file.  The 
VLJ who conducted the hearing has since retired from the Board.  
Under VA regulations, the VLJ who conducts the hearing shall 
participate in the final determination of the claim.  See 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  
Therefore, in a November 2010 letter, the Veteran was informed 
that he is entitled to another hearing before another VLJ.  
However, the Veteran responded that he did not wish to attend 
another hearing.  Thus, the Board may proceed to adjudication of 
the claim.

In an August 2009 decision, the Board denied the Veteran's claims 
of entitlement to an increased initial rating for PTSD, and 
service connection for chronic atrial fibrillation, hypertension, 
bilateral retinopathy, and peripheral neuropathy of the upper and 
lower extremities; and remanded his claims of entitlement to 
service connection for spondylolisthesis of the lumbar spine and 
a total disability rating based on individual unemployability due 
to service-connected disability (TDIU).  The Veteran appealed the 
denial of an increased initial rating for PTSD to the United 
States Court of Appeals for Veterans Claims (Court).  He is not 
pursuing an appeal of the other denials.  In April 2010, the 
Court issued an order granting an April 2010 joint motion for 
partial remand (JMR) the appeal to the Board.  The appeal has 
been returned to the Board for action consistent with the 
April 2010 JMR and Court order.

The Board notes that the previously remanded issues of service 
connection for spondylolisthesis of the lumbar spine and TDIU 
have not yet been readjudicated by the Appeals Management Center.  
Therefore, they are not currently before the Board and will not 
be discussed further herein.

In August 2008, the Veteran submitted a statement indicating that 
his service-connected diabetes mellitus, type II, had worsened 
and now required the use of medication.  Thus, the issue of 
entitlement to an increased rating for diabetes mellitus, type 
II, has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been 
manifested by social isolation, difficulty sleeping, nightmares, 
paranoid features, and persistent reexperiencing, avoidance, and 
numbing.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating 
of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the Veteran's claim, a letter dated in 
October 2005 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and Social Security Administration records are in the file.  
Private treatment records have been obtained to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wished for VA to obtain or that he felt are 
relevant to his claim.  Therefore, the Board finds that VA has 
satisfied its duty to obtain relevant records.  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
service-connected PTSD most recently in August 2008.  The 
examination involved a review of the claims file and a thorough 
examination of the Veteran.  Additionally, the examination report 
is consistent with the Veteran's VA psychiatric treatment 
records.  Therefore, the Board finds that the examination is 
adequate for determining the disability rating for the Veteran's 
service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material worsening in the severity of the Veteran's service-
connected PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  Thus, the Board finds that a new VA examination is not 
necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 50 percent evaluation, effective 
September 13, 2005, under Diagnostic Code 9411 for his service-
connected PTSD.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411.  Under that diagnostic code, the General 
Rating Formula for Mental Disorders is used.  The General Rating 
Formula provides that a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Finally, a 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use 
of the term "such as" in 38 C.F.R. § 4.130 indicates that the 
listed symptoms are not intended to constitute an exhaustive 
list.  Rather, the symptoms listed under the General Rating 
Formula for Mental Disorders are to serve as examples of the type 
and severity of symptoms or their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Accordingly, the symptoms to be considered when 
rating a Veteran's PTSD are not limited to those listed in 
38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a 
veteran's PTSD that affect his level of occupational and social 
impairment, including, if applicable, those identified in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A GAF score is, of course, just one part of the medical evidence 
to be considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

When it is not possible to separate the effects of a service- 
connected disability and a non-service-connected disability 
(e.g., a personality disorder from a service-connected 
psychiatric disorder), VA regulations dictate that such signs and 
symptoms be attributed to the service-connected disability.  See 
61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. 
App. 181 (1998).  The Board notes that none of the mental health 
professionals have distinguished between the Veteran's 
symptomatology caused by PTSD and any symptomatology caused by a 
personality disorder.  Therefore, the Board will consider all of 
the Veteran's psychiatric symptoms in determining the appropriate 
disability rating.  See Mittleider, supra.

As referenced above, the Veteran underwent a VA examination most 
recently in August 2008.  At that time, the examiner noted the 
Veteran's complaints of persistent reexperiencing and avoiding, 
numbing, increased arousal, and difficulty sleeping.  The Veteran 
reported having no relationships with members of the opposite sex 
since the 1980s, sporadic contact with one of his siblings and no 
contact with his other two siblings, and limited contact with 
friends or acquaintances.  The examiner noted that the Veteran 
"generally leads a life of seclusion avoiding close 
relationships with others."  The examiner also indicated that 
the Veteran showed some paranoid traits and an unremarkable 
mental status examination, with the exception of a very slight 
decrease in short-term memory.  He indicated that the Veteran 
demonstrated the mental processes and memory capacity for simple 
and routine work, but that contact with supervisors, coworkers, 
and the general public would need to be limited due to his 
discomfort in social relationships.  The examiner diagnosed the 
Veteran with chronic PTSD and a personality disorder, not 
otherwise specified, with cluster A paranoid features.  He 
indicated that these diagnoses have caused moderate impairment in 
the Veteran's overall social and vocational functioning and 
assigned him a GAF score of 50.  The examiner did not distinguish 
between the Veteran's level of impairment due to PTSD and his 
level of impairment due to his diagnosed personality disorder.

The Veteran previously underwent a VA psychiatric examination in 
February 2006.  At that time, the examiner noted the Veteran's 
complaints of "bad memories and dreams" about his experiences 
in Vietnam when watching television.  The Veteran described these 
incidents as moderately severe and lasting from a few minutes to 
several days.  The Veteran reported that he has never been 
married and has limited to no contact with his family, including 
no contact with his siblings.  He also reported essentially doing 
nothing socially and participating primarily in 
leisure/recreation activities that were limited to his house.  He 
reported improved sleeping with Mirtazapine.  The Veteran showed 
no impairment of thought process or communications, delusions or 
hallucinations, suicidal or homicidal ideation, panic attacks, or 
obsessive rituals.  The examiner diagnosed the Veteran with 
moderate to severe, chronic PTSD and assigned him a GAF score of 
50.

The medical evidence of record also includes VA psychiatric 
treatment records that are consistent with the VA examination 
reports.  Specifically, the VA treatment records indicate that 
the Veteran was seen for individual psychotherapy from 2005 to 
2006 at the Milwaukee Vet Center.  The Vet Center treatment 
records reflect symptoms of social isolation, intrusive thoughts, 
sleep disturbances with dreams and nightmares, and anxiety, all 
of which interfere with the Veteran's social functioning.  The VA 
treatment records also include a December 2005 psychiatric intake 
evaluation.  The December 2005 VA psychiatrist also diagnosed the 
Veteran with chronic PTSD and assigned him a GAF score of 50.

In addition to the medical evidence, the record also includes 
statements and hearing testimony from the Veteran.  The Veteran's 
statements and testimony reiterate his social isolation and lack 
of relationships with family, significant others, or friends.

With resolution of reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's PTSD has resulted in occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Specifically, the Veteran has essentially no social or familial 
relationships.  Although he is retired due to physical 
disabilities, the August 2008 VA examiner indicated that he would 
have difficulty interacting with supervisors and coworkers in an 
occupational setting.  Additionally, his GAF scores of 50 
indicate serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  See DSM-IV 
at 44-47.  This level of severity equates to the symptoms set 
forth in the criteria for a 70 percent rating.  Accordingly, the 
Board finds that his symptoms more closely approximate a 
70 percent rating for PTSD throughout the entire appeal period.

However, although a higher initial rating is warranted for the 
entire appeal period, the evidence of record does not reflect 
symptomatology of PTSD that would meet the criteria for a rating 
in excess of 70 percent for any period of time during the 
pendency of this claim.  While the evidence of record 
demonstrates occupational and social impairment, with 
deficiencies in most areas, it does not reflect total social and 
occupational impairment.  Specifically, there is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent inability to 
perform activities of daily living, persistent danger of hurting 
self or others, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  As 
such, a higher rating of 100 percent is not warranted.

Additionally, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
other than the 70 percent disability rating assigned herein 
throughout the appeal period.  As such, assignment of staged 
ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 70 percent for any time during the appeal period, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 70 percent disability rating contemplate his 
symptoms, including occupational and social impairment.  Further, 
the Board must consider any additional psychiatric symptoms that 
the Veteran exhibits, even if they are not specifically 
identified in the rating criteria, and the Board finds that the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  See Mauerhan, supra.  As such, the threshold 
issue under Thun is not met and any further consideration of 
governing norms or referral to the appropriate VA officials for 
extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected PTSD presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2010).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted for the entire appeal period, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


